MEMORANDUM OPINION
BUSSEY, Judge.
This is an appeal from a judgment and sentence rendered on Larry James Gamble’s plea of guilty to a charge of Knowingly Receiving Stolen Property, After Former Conviction of a Felony, in Tulsa County District Court case no. 22548, which said judgment and sentence runs concurrently with that entered in Tulsa County District Court case no. 22429.
In the instant case, as in Gamble v. State, Okl.Cr., 444 P.2d 851, decided this day, the defendant freely and voluntarily entered a plea of guilty, with full knowledge of the nature and consequences of said plea and *854did not thereafter attempt to withdraw said plea.
For the reasons set forth in Gamble v. State, supra, the judgment and sentence appealed from is affirmed.
NIX, P. J., and BRETT, J, concur.